     Case 2:20-cv-04943 Document 1 Filed 06/04/20 Page 1 of 7 Page ID #:1




 1      CENTER FOR DISABILITY ACCESS
        Raymond Ballister Jr., Esq., SBN 111282
 2      Russell Handy, Esq., SBN 195058
        Dennis Price, Esq., SBN 279082
 3      Amanda Seabock, Esq., SBN 289900
        Mail: 8033 Linda Vista Road, Suite 200
 4      San Diego, CA 92111
        (858) 375-7385; (888) 422-5191 fax
 5      amandas@potterhandy.com
 6      Attorneys for Plaintiff
 7
 8
 9                              UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA
10
11
        Chris Langer,                            Case No.
12
                  Plaintiff,
13                                               Complaint For Damages And
          v.                                     Injunctive Relief For Violations
14                                               Of: American’s With Disabilities
        McDonald's Corporation, a                Act; Unruh Civil Rights Act
15      Delaware Corporation; and Does 1-
        10,
16
                  Defendants.
17
18
            Plaintiff Chris Langer complains of McDonald’s Corporation, a
19
      Delaware Corporation; and Does 1-10 (“Defendants”), and alleges as follows:
20
21
        PARTIES:
22
        1. Plaintiff is a California resident with physical disabilities. He is a
23
      paraplegic who cannot walk and who uses a wheelchair for mobility. He has a
24
      specially equipped van with a ramp that deploys out of the passenger side of
25
      his van and he has a Disabled Person Parking Placard issued to him by the State
26
      of California.
27
        2. Defendant McDonald’s Corporation owned the real property located at
28
      or about 5930 W. Pico Blvd., Los Angeles, California, in February 2020.

                                            1

      Complaint
     Case 2:20-cv-04943 Document 1 Filed 06/04/20 Page 2 of 7 Page ID #:2




 1      3. Defendant McDonald’s Corporation owns the real property located at
 2    or about 5930 W. Pico Blvd., Los Angeles, California, currently.
 3      4. Plaintiff does not know the true names of Defendants, their business
 4    capacities, their ownership connection to the property and business, or their
 5    relative responsibilities in causing the access violations herein complained of,
 6    and alleges a joint venture and common enterprise by all such Defendants.
 7    Plaintiff is informed and believes that each of the Defendants herein,
 8    including Does 1 through 10, inclusive, is responsible in some capacity for the
 9    events herein alleged, or is a necessary party for obtaining appropriate relief.
10    Plaintiff will seek leave to amend when the true names, capacities,
11    connections, and responsibilities of the Defendants and Does 1 through 10,
12    inclusive, are ascertained.
13
14      JURISDICTION & VENUE:
15      5. The Court has subject matter jurisdiction over the action pursuant to 28
16    U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
17    Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
18      6. Pursuant to supplemental jurisdiction, an attendant and related cause
19    of action, arising from the same nucleus of operative facts and arising out of
20    the same transactions, is also brought under California’s Unruh Civil Rights
21    Act, which act expressly incorporates the Americans with Disabilities Act.
22      7. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
23    founded on the fact that the real property which is the subject of this action is
24    located in this district and that Plaintiff's cause of action arose in this district.
25
26      FACTUAL ALLEGATIONS:
27      8. Plaintiff went to the property to eat at McDonald’s in February 2020
28    with the intention to avail himself of its goods and to assess the business for


                                                2

      Complaint
     Case 2:20-cv-04943 Document 1 Filed 06/04/20 Page 3 of 7 Page ID #:3




 1    compliance with the disability access laws.
 2      9. McDonald’s is a facility open to the public, a place of public
 3    accommodation, and a business establishment.
 4      10. Unfortunately, on the date of the plaintiff’s visit, the defendants failed
 5    to provide wheelchair accessible parking in conformance with the ADA
 6    Standards as it relates to wheelchair users like the plaintiff.
 7      11. On information and belief the defendants currently fail to provide
 8    wheelchair accessible parking.
 9      12. These barriers relate to and impact the plaintiff’s disability. Plaintiff
10    personally encountered these barriers.
11      13. As a wheelchair user, the plaintiff benefits from and is entitled to use
12    wheelchair accessible facilities. By failing to provide accessible facilities, the
13    defendants denied the plaintiff full and equal access.
14      14. The failure to provide accessible facilities created difficulty and
15    discomfort for the Plaintiff.
16      15. The defendants have failed to maintain in working and useable
17    conditions those features required to provide ready access to persons with
18    disabilities.
19      16. The barriers identified above are easily removed without much
20    difficulty or expense. They are the types of barriers identified by the
21    Department of Justice as presumably readily achievable to remove and, in fact,
22    these barriers are readily achievable to remove. Moreover, there are numerous
23    alternative accommodations that could be made to provide a greater level of
24    access if complete removal were not achievable.
25      17. Plaintiff will return to McDonald’s to avail himself of its goods and to
26    determine compliance with the disability access laws once it is represented to
27    him that McDonald’s and its facilities are accessible. Plaintiff is currently
28    deterred from doing so because of his knowledge of the existing barriers and


                                               3

      Complaint
     Case 2:20-cv-04943 Document 1 Filed 06/04/20 Page 4 of 7 Page ID #:4




 1    his uncertainty about the existence of yet other barriers on the site. If the
 2    barriers are not removed, the plaintiff will face unlawful and discriminatory
 3    barriers again.
 4      18. Given the obvious and blatant nature of the barriers and violations
 5    alleged herein, the plaintiff alleges, on information and belief, that there are
 6    other violations and barriers on the site that relate to his disability. Plaintiff will
 7    amend the complaint, to provide proper notice regarding the scope of this
 8    lawsuit, once he conducts a site inspection. However, please be on notice that
 9    the plaintiff seeks to have all barriers related to his disability remedied. See
10    Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
11    encounters one barrier at a site, he can sue to have all barriers that relate to his
12    disability removed regardless of whether he personally encountered them).
13
14    I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
15    WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
16    Defendants.) (42 U.S.C. section 12101, et seq.)
17      19. Plaintiff re-pleads and incorporates by reference, as if fully set forth
18    again herein, the allegations contained in all prior paragraphs of this
19    complaint.
20      20. Under the ADA, it is an act of discrimination to fail to ensure that the
21    privileges, advantages, accommodations, facilities, goods and services of any
22    place of public accommodation is offered on a full and equal basis by anyone
23    who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
24    § 12182(a). Discrimination is defined, inter alia, as follows:
25              a. A failure to make reasonable modifications in policies, practices,
26                 or procedures, when such modifications are necessary to afford
27                 goods,     services,     facilities,   privileges,    advantages,      or
28                 accommodations to individuals with disabilities, unless the


                                                4

      Complaint
     Case 2:20-cv-04943 Document 1 Filed 06/04/20 Page 5 of 7 Page ID #:5




 1                 accommodation would work a fundamental alteration of those
 2                 services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
 3             b. A failure to remove architectural barriers where such removal is
 4                 readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
 5                 defined by reference to the ADA Standards.
 6             c. A failure to make alterations in such a manner that, to the
 7                 maximum extent feasible, the altered portions of the facility are
 8                 readily accessible to and usable by individuals with disabilities,
 9                 including individuals who use wheelchairs or to ensure that, to the
10                 maximum extent feasible, the path of travel to the altered area and
11                 the bathrooms, telephones, and drinking fountains serving the
12                 altered area, are readily accessible to and usable by individuals
13                 with disabilities. 42 U.S.C. § 12183(a)(2).
14      21. When a business provides parking for its customers, it must provide
15    accessible parking.
16      22. Here, accessible parking has not been provided in conformance with
17    the ADA Standards.
18      23. The Safe Harbor provisions of the 2010 Standards are not applicable
19    here because the conditions challenged in this lawsuit do not comply with the
20    1991 Standards.
21      24. A public accommodation must maintain in operable working condition
22    those features of its facilities and equipment that are required to be readily
23    accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
24      25. Here, the failure to ensure that the accessible facilities were available
25    and ready to be used by the plaintiff is a violation of the law.
26
27    II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
28    RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.


                                               5

      Complaint
     Case 2:20-cv-04943 Document 1 Filed 06/04/20 Page 6 of 7 Page ID #:6




 1    Code § 51-53.)
 2       26. Plaintiff repleads and incorporates by reference, as if fully set forth
 3    again herein, the allegations contained in all prior paragraphs of this
 4    complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
 5    that persons with disabilities are entitled to full and equal accommodations,
 6    advantages, facilities, privileges, or services in all business establishment of
 7    every kind whatsoever within the jurisdiction of the State of California. Cal.
 8    Civ. Code §51(b).
 9       27. The Unruh Act provides that a violation of the ADA is a violation of the
10    Unruh Act. Cal. Civ. Code, § 51(f).
11       28. Defendants’ acts and omissions, as herein alleged, have violated the
12    Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
13    rights to full and equal use of the accommodations, advantages, facilities,
14    privileges, or services offered.
15       29. Because the violation of the Unruh Civil Rights Act resulted in difficulty,
16    discomfort or embarrassment for the plaintiff, the defendants are also each
17    responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
18    (c).)
19
20              PRAYER:
21              Wherefore, Plaintiff prays that this Court award damages and provide
22    relief as follows:
23            1. For injunctive relief, compelling Defendants to comply with the
24    Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
25    plaintiff is not invoking section 55 of the California Civil Code and is not
26    seeking injunctive relief under the Disabled Persons Act at all.
27            2. Damages under the Unruh Civil Rights Act, which provides for actual
28    damages and a statutory minimum of $4,000 for each offense.


                                               6

      Complaint
     Case 2:20-cv-04943 Document 1 Filed 06/04/20 Page 7 of 7 Page ID #:7




 1       3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
 2    to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
 3
      Dated: June 2, 2020             CENTER FOR DISABILITY ACCESS
 4
 5
                                      By:
 6
 7                                    _______________________

 8                                           Russell Handy, Esq.
                                             Attorney for plaintiff
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                            7

      Complaint
